



THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT -- TERMS AND CONDITIONS
FOR NON-U.S. SECTION 16 OFFICER


1.
Pursuant to The Western Union Company 2015 Long-Term Incentive Plan (the
“Plan”), The Western Union Company (the “Company”) hereby grants to you
(“Executive”) an award of Restricted Stock Units (the “Units”), in the amount
specified in Executive’s Award Notice (which forms part of this Agreement) as of
the Grant Date specified in Executive’s Award Notice, related to shares of
Common Stock (“Shares”), subject to the terms and conditions set forth in this
Agreement (including any country-specific terms or conditions for Executive’s
country of residence as set forth in the Appendix) and the Plan. The terms of
the Plan are hereby incorporated in this Agreement by this reference and made a
part hereof. Capitalized terms not defined herein shall have the same
definitions as set forth in the Plan.



2.
Each Unit shall provide for the issuance and transfer to Executive of one Share
upon lapse of the restrictions set forth in paragraph 3 below. Upon issuance and
transfer of Shares to Executive following the Restriction Period (as defined
herein), Executive shall have all rights incident to ownership of such Shares,
including but not limited to voting rights and the right to receive dividends.



3.
Subject to other provisions of this Agreement (including the Appendix) and the
terms of the Plan, on the third anniversary of the Grant Date, all restrictions
on the Units shall lapse and the Shares subject to the Units shall be issued and
transferred to Executive. Effective on and after such date, subject to
applicable laws and Company policies, Executive may hold, assign, pledge, sell,
or transfer the Shares in Executive’s discretion. The three-year period in which
the Units may be forfeited by the Executive is defined as the “Restriction
Period.”



Notwithstanding the foregoing provisions in this paragraph 3, Executive will
forfeit all rights to the Units unless Executive accepts these Terms and
Conditions either through on-line electronic acceptance (if permitted by the
Company) or by signing and returning to the Company a copy of these Terms and
Conditions on or before the 90th day following the Grant Date. Signed copies of
these Terms and Conditions should be sent to the attention of: Western Union
Stock Plan Administration, 12500 E. Belford Avenue, M21B2, Englewood, Colorado
80112. In addition, notwithstanding any other provision of the Plan or this
Agreement, in order for the restrictions on the Units to lapse, Executive must
execute and return to the Company or accept electronically an updated
restrictive covenant agreement (and exhibits) if requested by the Company which
may contain certain noncompete, nonsolicitation and/or nondisclosure provisions.
Failure to execute or electronically accept such an agreement on or before the
90th day following the Grant Date will cause the Units to be forfeited and
cancelled by the Company without any payment to Executive.
Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company. Subject to
paragraph 23 of this Agreement, any Units that vest in accordance with
paragraphs 3, 7 or 9 will be settled as soon as administratively practicable
after vesting (i.e., upon lapse of the restrictions on the Units), but in no
event later than 60 days after vesting. If at any time the Company determines,
in its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any foreign, state or federal law, or the
consent or approval of any governmental authority is necessary or desirable as a
condition


1
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)

--------------------------------------------------------------------------------




to the issuance and transfer of Shares to the Executive (or Executive’s estate),
such issuance and transfer will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained.
4.
Executive may elect to satisfy Executive’s obligation to advance the amount of
any required income tax (including foreign, federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related items
(the “Required Tax Payments”) incurred in connection with the issuance and
transfer of the Shares by any of the following means: (1) a cash payment to the
Company, (2) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of Common Stock having an aggregate
Fair Market Value, determined as of the Tax Date, equal to the amount necessary
to satisfy any such obligation, (3) authorizing the Company to withhold whole
Shares which would otherwise be delivered to Executive having an aggregate Fair
Market Value, determined as of the Tax Date, or withhold an amount of cash which
would otherwise be payable to Executive, equal to the amount necessary to
satisfy any such obligation, (4) a cash payment to the Company by a
broker-dealer acceptable to the Company to whom Executive has submitted an
irrevocable notice of sale, or (5) any combination of (1) and (2).

Executive acknowledges that the ultimate liability for all Required Tax Payments
legally due by Executive is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or Executive’s employer.
Executive further acknowledges that the Company and/or Executive’s employer (i)
make no representations or undertakings regarding the treatment of any Required
Tax Payments in connection with any aspect of the Units, including the grant of
the Units, the vesting of the Units, the conversion of the Units into Shares,
and the subsequent sale of any Shares acquired at vesting; and (ii) do not
commit to structure the terms of the grant or any aspect of the Units to reduce
or eliminate Executive’s tax liability.
To avoid negative accounting treatment, the Company may withhold or account for
Required Tax Payments by considering applicable minimum statutory withholding
rates. If the obligation for Required Tax Payments is satisfied by withholding
in Shares, for tax purposes, Executive is deemed to have been issued the full
number of Shares due to Executive at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Required Tax Payments
due as a result of any aspect of Executive’s participation in the Plan. Finally,
Executive shall pay to the Company or Executive’s employer any amount of
Required Tax Payments that the Company or Executive’s employer may be required
to withhold as a result of Executive’s receipt of the Units, the vesting of the
Units, or the conversion of the vested Units to Shares that cannot be satisfied
by the means previously described. The Company may refuse to issue Shares to
Executive if Executive fails to comply with his obligations in connection with
the Required Tax Payments as described herein.
5.
The Units may not be sold, assigned, transferred, pledged, or otherwise disposed
of, except by will or the laws of descent and distribution, while subject to
restrictions. If Executive or anyone claiming under or through Executive
attempts to make any such sale, transfer, assignment, pledge or other
disposition of Units in violation of this paragraph 5, such attempted violation
shall be null, void, and without effect.



6.
Executive shall forfeit Executive’s right to any unvested Units if Executive’s
continuous employment with the Company or a Subsidiary or Affiliate terminates
for any reason during the



2
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)

--------------------------------------------------------------------------------




Restriction Period (except solely by reason of a period of Related Employment or
as set forth in paragraphs 7 and 9).


7.
Except to the extent paragraph 9 applies, if Executive’s employment with the
Company or a Subsidiary or Affiliate is terminated involuntarily and without
Cause and on the date of such termination Executive is an eligible participant
in the Severance/Change in Control Policy (“Executive Committee Level”) (the
“Executive Severance Policy”), subject to the terms of the Executive Severance
Policy (including but not limited to the requirement that Executive timely
execute an agreement and release in a form acceptable to the Company which will
include restrictive covenants and a comprehensive release of all claims), any
then-restricted Units shall vest and be settled on a prorated basis effective on
Executive’s termination date. Such prorated vesting shall be calculated by
multiplying the number of Units by a fraction, the numerator of which is the
number of days that have elapsed between the Grant Date and Executive’s
termination date and the denominator of which is the number of days between the
Grant Date and the third anniversary of the Grant Date. The restricted portion
of this award that does not become vested under such calculation shall be
forfeited on Executive’s termination date and shall be cancelled by the Company.



If Executive dies or incurs a Disability during a period of continuous
employment with the Company or a Subsidiary or Affiliate during the Restriction
Period, Executive shall immediately vest, as of the date of such termination of
employment, in any then-unvested Units. If Executive’s employment with the
Company or a Subsidiary or Affiliate is terminated by reason of Retirement, any
then-restricted Units shall vest and be settled on a prorated basis effective on
Executive’s termination date. Such prorated vesting shall be calculated by
multiplying the number of then-restricted Units by a fraction, the numerator of
which is the number of days that have elapsed between the Grant Date and
Executive’s termination date and the denominator of which is the number of days
between the Grant Date and the third anniversary of the Grant Date. The
restricted portion of this award that does not become vested under such
calculation shall be forfeited on Executive’s termination date and shall be
cancelled by the Company. In administering the Plan, the Company reserves the
right to not apply the prorated vesting provisions described in this paragraph
to an employee who meets the eligibility criteria for Retirement under the Plan
if applying such provisions could be deemed to be impermissible age
discrimination under local laws, as determined in the sole discretion of the
Company.


8.
During the Restriction Period, Executive (and any person succeeding to
Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares. Executive shall
not be entitled to receive dividend equivalents in connection with this award.



9.
If Executive is eligible to participate in the Executive Severance Policy at the
time of a Change in Control and Executive’s employment with the Company, a
Subsidiary or an Affiliate terminates for an eligible reason under the Executive
Severance Policy during the 24-month period commencing on the effective date of
the Change in Control, then, subject to the terms of the Executive Severance
Policy, any remaining restrictions applicable to the Units shall immediately
lapse effective on the date of Executive’s termination.



10.
The terms of this Agreement may be amended from time to time by the Committee in
its sole discretion in any manner that it deems appropriate; provided, however,
that no such amendment



3
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)

--------------------------------------------------------------------------------




shall adversely affect in a material manner any right of Executive under this
Agreement without Executive’s written consent.


11.
Any action taken or decision made by the Company, the Board, or the Committee or
its delegates arising out of or in connection with the construction,
administration, interpretation or effect of the Plan or this Agreement shall lie
within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding on Executive and all persons claiming under or through
Executive. By accepting this grant of Units or other benefit under the Plan,
Executive and each person claiming under or through Executive shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee or its delegates.



12.
In accepting the award of Units, Executive acknowledges that (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time, as
provided in the Plan; (ii) the award of Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Units, or benefits in lieu of Units even if Units have been awarded repeatedly
in the past; (iii) all decisions with respect to future awards, if any, will be
at the sole discretion of the Committee; (iv) Executive’s participation in the
Plan is voluntary; (v) the award of Units is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or to Executive’s employer, and the Units are outside the scope of
Executive’s employment contract, if any; (vi) the Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (vii) neither the award of the Units nor any provision of
this Agreement, the Plan or the policies adopted pursuant to the Plan confer
upon Executive any right with respect to employment or continuation of current
employment, and in the event that Executive is not an employee of the Company or
any Subsidiary or Affiliate, the Units shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary or
Affiliate; (viii) this grant of the Units does not establish or imply an
employment relationship between Executive and the Company; (ix) the future value
of the underlying Shares is unknown and cannot be predicted with certainty, (x)
if Executive receives Shares, the value of such Shares acquired upon vesting of
the Units may increase or decrease in value; (xi) no claim or entitlement to
compensation or damages arises from termination of the Units, and no claim or
entitlement to compensation or damages shall arise from any diminution in value
of the Units or Shares received upon the vesting of the Units resulting from
termination of the Executive’s employment by the Company or the Executive’s
employer (for any reason whatsoever and whether or not in breach of local labor
laws) and Executive irrevocably releases the Company and Executive’s employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing this Agreement, Executive shall be deemed irrevocably to have waived his
entitlement to pursue such claim; (xii) in the event of involuntary termination
of employment (whether or not in breach of local labor laws), Executive’s right
to receive Shares pursuant to the Units after termination of employment, if any,
will be measured by the last date that Executive’s employer pays Executive his
last paycheck for regular salary as an employee of Executive’s employer and will
not be extended by any notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when the Executive is no longer
being paid regular salary for this purpose; and (xiii) the Units and the
benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability.



4
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)

--------------------------------------------------------------------------------






13.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding Executive’s participation in the
Plan, or Executive’s acquisition or sale of the Shares underlying the Units.
Executive is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.



14.
The validity, construction, interpretation, administration and effect of these
Terms and Conditions, the Appendix and the Plan and rights relating to the Plan
and to this Agreement (including the Appendix), shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware, as
provided in the Plan. For purposes of litigating any dispute that arises
directly or indirectly under the grant of the Units or the Agreement (including
the Appendix), the parties hereby submit to and consent to the jurisdiction of
the State of Colorado, and agree that such litigation shall be conducted in the
courts of Douglas County, or the federal courts for the United States for the
District of Colorado, where this grant is made and/or to be performed.



15.
Executive hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of his or her personal data as
described in this document by and among, as applicable, Executive’s employer,
the Company and the Company’s Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing Executive’s participation in
the Plan.

Executive understands that Executive’s employer and/or the Company may hold
certain personal information about him or her, including, but not limited to,
Executive’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Units
or other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Executive’s favor, for the purpose of implementing, administering
and managing the Plan (“Data”).
Executive understands that Data will be transferred to Merrill Lynch-Bank of
America or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. Executive understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Executive’s country. Executive understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. Executive authorizes the Company, Merrill Lynch-Bank of America
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the Plan. Executive understands that Data will be held only as
long as is necessary to implement, administer and manage his or her
participation in the Plan. Executive understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. The employee understands, however, that refusing
or withdrawing consent may affect his or her ability to participate in the Plan.
For


5
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)

--------------------------------------------------------------------------------




more information on the consequences of refusal to consent or withdrawal of
consent, Executive understands that he or she may contact his or her local human
resources representative.
16.
If Executive has received this Agreement or any other document related to the
Plan translated into a language other than English and if the translated version
is different than the English version, the English version will control.



17.
If one or more provisions of this Agreement (including the Appendix) shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions (including the Appendix) shall
not in any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this
Agreement to be construed as to foster the intent of this Agreement, the
Appendix and the Plan.



18.
Notwithstanding any other provision of the Plan or this Agreement, except as
otherwise provided in the case of Executive’s termination of employment due to
death, Disability or for an eligible reason under the Executive Severance Policy
during the 24-month period commencing on the effective date of a Change in
Control, in order for the restrictions on the Units to lapse the Company must
achieve as a Performance Measure not less than $1,500,000,000 of combined
consolidated operating income for the period beginning January 1, 2016 and
ending December 31, 2018, as determined by the Committee from the Corporation’s
annual financial statements.



19.
Executive acknowledges that Executive has read the Company’s Clawback Policy. In
consideration of the grant of the Units, Executive agrees to abide by the
Company’s Clawback Policy and any determinations of the Board pursuant to the
Clawback Policy. Without limiting the foregoing, and notwithstanding any
provision of this Agreement to the contrary, if the Board determines that any
Incentive Compensation (as defined in the Company’s Clawback Policy) received by
or paid to Executive resulted from any financial result or performance metric
that was impacted by Executive’s misconduct or fraud and that compensation
should be recovered from Executive (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the unvested
Units (the “Clawbacked Portion”) and, in such case, the Clawbacked Portion of
the unvested Units shall automatically and without further action of the Company
be cancelled, (b) requiring Executive to deliver to the Company the Shares
acquired upon the vesting of the Units (to the extent held by Executive), (c)
requiring Executive to repay to the Company any net proceeds resulting from the
Shares acquired upon the vesting of the Units or (d) any combination of the
remedies set forth in clauses (a), (b) or (c). The foregoing remedies are in
addition to and separate from any other relief available to the Company due to
Executive’s misconduct or fraud. Any determination by the Board with respect to
the foregoing shall be final, conclusive and binding upon Executive and all
persons claiming through Executive.



20.
The Company may, in its sole discretion, decide to deliver any documents related
to the Units granted, under and, participation in the Plan or future Units that
may be granted under the Plan by electronic means or to request Executive’s
consent to participate in the Plan by electronic means. Executive hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.



6
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)

--------------------------------------------------------------------------------






21.
Notwithstanding any provisions in the Agreement or the Plan, the grant of Units
shall be subject to any special terms and conditions as set forth in the
Appendix to this Agreement for Executive’s country of residence. The Appendix
constitutes part of the Agreement.



22.
The Company reserves the right to impose other requirements on Executive’s
participation in the Plan, on the grant of Units and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or to facilitate the administration
of the Plan, and to require Executive to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.



23.
To the extent any amounts under this Agreement are payable by reference to
Executive’s “termination of employment,” such term shall be deemed to refer to
Executive’s “separation from service,” within the meaning of Section 409A of the
Code if the Executive is subject to tax in the U.S. Notwithstanding any other
provision in this Agreement, if Executive is a “specified employee,” as defined
in Section 409A of the Code, as of the date of Executive’s separation from
service, then to the extent any amount payable under this Agreement (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’s separation
from service and (iii) under the terms of this Agreement would be payable prior
to the six-month anniversary of Executive’s separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of Executive’s death.





On Behalf of The Western Union Company


By:    ___________________________
Title:




I accept the grant of Units under the terms and conditions set forth in this
Agreement.


By:    ___________________________
[Executive’s typed name]


7
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)

--------------------------------------------------------------------------------




APPENDIX


THE WESTERN UNION COMPANY
2015 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


ADDITIONAL TERMS AND PROVISIONS
FOR NON-U.S. EMPLOYEES




Terms and Conditions


This Appendix includes special terms and conditions applicable to Executive if
he or she resides in one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.


Notifications


This Appendix also includes country-specific information of which Executive
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2016. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
Executive does not rely on the information noted herein as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that he or she vests in
the Units and Shares are issued to him or her or the Shares issued upon vesting
of the Units are sold.


In addition, the information is general in nature and may not apply to
Executive’s particular situation, and the Company is not in a position to assure
Executive of any particular result. Accordingly, Executive is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her particular situation. Finally, please note that
if Executive is a citizen or resident of a country other than the country in
which he or she is currently working, or transfers employment after grant, the
information contained in this Appendix may not be applicable.


UNITED ARAB EMIRATES


There are no country specific provisions.




8
2015 LTIP - Non-U.S. Section 16 Officer
RSUs (3-year cliff vest)